 10^DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeber Aircraft,Division of Walter Kidde&Company,Inc.andOffice and Professional Employees Interna-tional Union,Local 277, AFL-CIO,Petitioner. Case16-RC-5635June 9, 1971DECISION ON REVIEWBY MEMBERS FANNING, JENKINS, AND KENNEDYOn March 26, 1971, the Regional Director for Re-gion 16 issued his Decision and Direction of Electionin the above-entitled proceeding in which he rejected asinappropriate the Petitioner's request for a residualunit of office clerical and technical employees at theEmployer'sGainesville,Texas, plant.However, 'hefound appropriate a unit of office clerical employees,and he found appropriate a voting group of three plantclerical employees for the purpose of determiningwhether they wished to be added to the Intervenor's'existingunit of production and maintenance em-ployees, or to remain unrepresented. Thereafter, thePetitioner filed a timely Request for Review of theRegional Director's Decision on the ground that heerroneously failed to place the Petitioner on the ballotfor the election in the voting group of plant clericals inorder that they may have the option of being repre-sented by the Petitioner as a residual unit. The Em-ployer filed opposition thereto. The Employer also fileda Request for Review of the Regional Director's Deci-sion insofar as he found the requested office clericalemployees not to be confidential employees.On April 16, 1971, the National Labor RelationsBoard by telegraphic order denied the Employer's Re-quest for Review, granted the Petitoner's Request forReview, and stayed the elections pending decision onreview. By telegraphic order dated April 19, the Boardauthorized the Regional Director to proceed with theelection in the office clerical unit.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this case toa three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and makesthe following findings:'Cook County Lodge No. 2377,International Association of Machinistsand AerospaceWorkers, AFL-CIO.The Regional Director found to be plant clericalemployees a file clerk and two clerk typists in the mis-cellaneous department at the Employer's Gainesvilleplant. They work in the general production area and,like the production and maintenance employees, workfrom 7 a.m. to 3 p.m.; and they punch the same time-clock as, the production and maintenance employees.The record indicates that aside from the office clericalemployees found to be a separate appropriate unit,these three plant clerical employees constitute, a residueof unrepresented employees who have been excludedfrom the Intervenor's production and maintenanceunit.The Regional Director rejected the Petitioner's re-quest for a residual unit of plant and office clericalemployees because of the Board's established policy,absent the parties' agreement, of not joining plant cleri-cal and office clerical employees in the same unit. Healso concluded that the plant clerical employees are notaccretions to the Intervenor's existing unit. However,as above indicated, in view of the close community ofinterest which the plant clerical employees share withthe represented production and maintenance em-ployees, he treated the Intervenor as a cross-petitionerand directed a self-determined election to ascertaintheir desires as to inclusion in the Intervenor's existingunit.The Peitioner's sole contention is that the plant cleri-cal employees constitute a residual unrepresentedgroup and that it is therefore entitled to participate inthe election directed for them.As Board precedent supports the Petitioner's conten-tion, we find that the unrepresented plant clerical em-ployeesmay, if they wish to be represented by thePetitioner, constitute an appropriate residual unit.' TheRegional Director shall -therefore include the Peti-tioner's name on the ballot.Accordingly, the case is remanded to the RegionalDirector for Region 16 for the purpose of conductingan election in the voting group of plant clerical em-ployees pursuant to his Decision and Direction of Elec-tion, as modified herein, except that the eligibility pay-rollperiod therefor shall be the date immediatelypreceding the date of issuance.'Armstrong Rubber Company,144 NLRB 1115,Remington Rand Divi-sion of Sperry Rand Corporation,120 NLRB 1294, 1295;NorthAmericanAviation,Inc.,120 NLRB 1155, 1158,PennsaltChemicalsCorporation,119NLRB 128, 129;Yale and Towne Manufacturing Company,112 NLRB1268191 NLRB No. 12